Citation Nr: 1041400	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-10 909A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
to include calluses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This appeal to the Board of Veterans Appeals originally arose 
from a July 2005 rating action that denied service connection for 
a bilateral foot disorder, to include calluses.

In February 2008, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of May 2008, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By decision of June 2009, the Board denied service connection for 
a bilateral foot disorder, to include calluses.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By May 2010 Order, the Court vacated the Board's 
June 2009 decision and remanded the matter to the Board for 
compliance with instructions contained in a May 2010 Joint Motion 
to Remand of the Appellant and the VA Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA, and the Court's Order, the Board finds that all notice and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.  

In May 2008, the Board remanded this case to the RO to afford the 
Veteran a VA examination to determine whether his current foot 
calluses were medically related to calluses alleged to have been 
incurred in military service.  The Veteran contends that his feet 
were constantly wet during military service in Vietnam, which 
caused his feet to peel and develop calluses.  Although a VA 
examination was performed in September 2008, with an addendum in 
November 2008, the relationship, if any, between his current foot 
calluses and those described to have been incurred in service 
remains unclear.  

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, 20 Vet. App. at 83.  To 
trigger the VA's duty to provide a medical examination, the 
evidence need only indicate that symptoms of a disability may be 
associated with a veteran's active service.  Duenas v. Principi, 
18 Vet. App.  512, 517-18 (2004).

In McLendon, 20 Vet. App. at 84, the Court held that the evidence 
of record needs only to indicate that an inservice injury may be 
associated with a current condition to satisfy the test as to 
whether the VA needs to procure a medical opinion on the 
question.  Where the record does not adequately reveal the 
current state of a disability, the fulfillment of the duty to 
assist includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If 
an examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown,  8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that the appellant 
should be afforded another VA examination to determine the 
etiology of his current bilateral foot calluses and their 
relationship, if any, to those alleged to have been incurred in 
military service.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the etiology of his current bilateral foot 
calluses and their relationship, if any, to 
those alleged to have been incurred in 
military service.  The entire claims folder 
must be made available to and reviewed by 
the examiner, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The doctor should review the service and 
post-service medical records and render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or whether it 
is not at least as likely as not (i.e., 
there is less than a 50% probability) that 
any current calluses of either foot had 
their onset in military service, or are 
otherwise related to any incident thereof.  

In reaching these opinions, the doctor 
should review and address the Veteran's 
service and post-service medical records, 
to include June and September 2004 VA 
treatment records, a June 2005 VA 
examination report, a January 2008 VA 
treatment record, a September 2008 VA 
examination report, a November 2008 
addendum to the latter report, and an April 
2010 VA podiatrist's statement.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. at 271.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.
 
5.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

